                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
JOEL FRIEDMAN
on behalf of himself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


AMERICAN EXPRESS LEGAL; ALEXANDER FINK, ESQ.
AND AMERICAN EXPRESS NATIONAL BANK
F/K/A AMERICAN EXPRESS CENTURION BANK

                                    Defendants.

-----------------------------------------------------------

                                         CLASS ACTION COMPLAINT
                                                       Introduction
1.       Plaintiff Joel Friedman seeks redress for the illegal practices of American Express Legal

         ("AEL"); Alexander Fink, Esq. ("Fink") and American Express National Bank f/k/a

         American Express Centurion Bank ("AMEX") concerning the collection of debts, in

         violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                              Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

         the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.       Defendant AEL is a "debt collector" as that term is defined by the FDCPA, 15 U.S.C. §

         1692(a)(6), as its principal business purpose is the collection of debts.

5.       Defendant Fink is a registered attorney with Defendant AEL.




                                                        -1-
6.         Upon information and belief, Defendant AELs’ principal place of business is located in

           Ramsey, New Jersey.

7.         Defendant AMEX is a national bank and the original creditor to whom the alleged debt

           was owed.

8.         Upon information and belief, Defendant AMEX’s principal place of business is located in

           Salt Lake City Utah.

                                                              Jurisdiction and Venue

9.         This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

           1331.

10.        Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

           that give rise to this action occurred, in substantial part, in this district.

                                                   Allegations Particular to Joel Friedman

11.        Upon information and belief, on a date better known by Defendants, Defendants began to

           attempt to collect an alleged consumer debt from the Plaintiff.

12.        In early December of 2019, the Plaintiff received a complaint that was filed against him

           on October 11, 2019 in Superior Court of New Jersey, Ocean County.

13.        The lawsuit was filed by Defendant Fink of AEL, on behalf of their client, American

           Express National Bank.

14.        On or about December 19, 2019 Plaintiff called and spoke to a representative from AEL,

           and attempted to dispute the debt over the phone.

15.        Defendant AEL demanded a reason for the Plaintiff’s dispute.1


1
  Semper v. JBC Legal Group, 2005 WL 2172377 (W.D. Wash. Sept. 6, 2005). (Collector’s must communicate that a debt is disputed. The FDCPA
does not give debt collectors the authority to determine unilaterally whether a dispute has merit.), Hoffman v. Partners in Collections, Inc., 1993
U.S. Dist. LEXIS 12702 (N.D. Ill. Sept. 13, 1993). (The court held that the FDCPA did not require that the consumer notify th e agency of his
basis for disputing the debt, or that any stated reason for the dispute had to be one that would relieve the consumer of any part of the liability for
the debt. The complaint alleged that the consumer notified the collection agency that the debt was disputed and that the agen cy did not cease




                                                                         -2-
16.        Defendant AEL then informed the Plaintiff that he must put his dispute in writing and fax

           it to the Defendant. Hooks v. Forman, Holt, Eliades & Ravin, LLC, 717 F.3d 282, 2013

           U.S. App. LEXIS 10754, 2013 WL 2321409 (2d Cir. N.Y. 2013). (Requiring a consumer

           to dispute a debt in writing violates the FDCPA.)

17.        The FDCPA does not require the consumer to provide any reason at all in order to dispute

           a debt.2

18.        The FDCPA allows the consumer to orally dispute a debt.3

19.        Upon information and belief, Defendant AEL and its employee as a matter of procedural

           practice and pattern never intend to follow through with the validation rights they

           purportedly provide in the initial communication.

20.        Upon information and belief, Defendant AEL and its employees when receiving written

           disputes as a matter of procedural practice and pattern do not provide verification of debts

           since they maintain all disputes in writing must be submitted with a valid reason.

21.        Upon information and belief, Defendant AEL and its employee intentionally denied the

           Plaintiff his dispute rights afforded to him under the FDCPA.

22.        Upon information and belief, Defendant AEL and its employee wrongfully stated to the




collection of the debt until it obtained verification of the debt. The complaint was sufficient to allege a violation of 15 U.S.C. § 1692g(b). The
court also held that the complaint sufficiently alleged a violation of 15 U.S.C. § 1692e(8) by stating that the agency reported the disputed debt to
credit agencies without disclosing that it had been disputed. The court noted that " There is no requirement that any dispute be "valid" for this
statute to apply; only that there be a dispute." Failure to communicate a dispute whether or not valid will violate 15 U.S.C. § 1692e(8) for failure
to communicate that a disputed debt is disputed.)
2
  Sambor v. Omnia Credit Servs., 183 F. Supp. 2d 1234 (D. Haw. 2002), Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3,
2004). (A consumer is entitled to dispute the validity of a debt for a good reason, a bad reason, or no reason at all), Whitten v. ARS National
Servs. Inc., 2002 WL 1050320 *4 (N.D. 111 May 23, 2002). (Imposing a requirement that a consumer have a `valid' reason to dispute the debt is
inconsistent with FDCPA), Castro v. ARS National Servs., Inc., 2000 WL 264310 (S.D.N.Y. Mar. 8, 2000), Frey v. Satter, Beyer & Spires., 1999
WL 301650 (N.D. Ill. May 3, 1999), DeSantis v. Computer Credit, Inc., 269 f.3d 159 (2nd Cir. 2001), Mejia v. Marauder Corporation., 2007 WL
806486 (N.D. Cal. 2007). (Unlawful to suggest that proof of payment required for dispute.)
3
  Brady v. The Credit Recovery Company, Inc., 160 F.3d 64 (1st Cir. 1998). (The FDCPA does not limit the time period for disputing a debt. A
consumer can always dispute a debt with a debt collector, regardless of the passage of time. Credit reporting constitutes an attempt to collect a
debt.), See, e.g., Rivera v. Bank One., 145 F.R.D. 614, 623 (D.P.R. 1993). (A creditor's report of a debt to a consumer reporting agency is a
"powerful tool, designed, in part, to wrench compliance with payment terms from its cardholder"), Matter of Sommersdorf., 139 B.R. 700, 701
(Bankr.S.D. Ohio 1991), Ditty v. CheckRite, Ltd., 973 F.Supp. 1320, 1331 D.Utah 1997). (A consumer is entitled to dispute a debt orally and
need not seek validation to overcome the debt collector’s assumption of validity.)




                                                                        -3-
      Plaintiff that he could not orally dispute the debt with Defendant AEL.

23.   Upon information and belief, Defendant AEL and its employee wrongfully stated to the

      Plaintiff that he could only dispute a debt in writing.

24.   Upon information and belief, Defendant AEL and its employee wrongfully stated to the

      Plaintiff that he must have a reason to dispute a debt.

25.   Upon information and belief, Defendant AEL and its employee by intentionally denying

      the Plaintiff and any other debtor to dispute the debt orally and without a valid reason

      unfairly intimidate and force debtors in to paying disputed debts.

26.   The AEL employee who spoke with Joel Friedman intended to speak the said words to

      the Plaintiff.

27.   The acts and omissions of Defendant AEL and its employee done in connection with

      efforts to collect a debt from the Plaintiff were done intentionally and willfully.

28.   Upon information and belief, Defendant AEL and its employees intentionally and

      willfully violated the FDCPA and do so as a matter of pattern and practice by not letting

      any of the class members orally dispute the debt and by maintaining that the debtors have

      a valid reason to dispute any debt contrary to the FDCPA.

29.   Upon information and belief, aside from the complaint that the Plaintiff received from the

      Defendants, the said December 19, 2019 communication was the Defendants’ initial

      communcation with the Plaintiff.

30.   At no point, before or after the said December 19, 2019 communication, did the

      Defendants adequately advise the Plaintiff of his rights, because a thirty (30) day

      validation notice required by 15 U.S.C. § 1692(g) was not provided to the Plaintiff.




                                               -4-
31.   At no point, before or after the said December 19, 2019 communication did the Defendants

      inform the Plaintiff that they were attempting to collect a debt, and that any information

      obtained would be used for that purpose, as required by 15 U.S.C. § 1692(e)(11).

32.   The Defendants failed to give Plaintiff notice of his rights as mandated by 15 U.S.C. §§

      1692g and 1692e(11), within five (5) days of Defendants’ said initial communication to

      the Plaintiff.

33.   The Defendants, in attempting to collect from the Plaintiff, the aforementioned alleged

      past due debt, employing, inter alia, the acts and/or omissions described above, violated:

                   i.   15 U.S.C. § 1692e generally, and specifically, 15 U.S.C. § 1692e(10) and

                        1692e(11) by Defendants’ December 19, 2019 initial communication, as

                        described above;

                  ii.   15 U.S.C. § 1692f generally, and specifically 15 U.S.C. § 1692g(a), by

                        failing to advise the Plaintiff of any of his rights as required by § 1692g

                        in Defendants’ initial communication or within five (5) days of said

                        initial communication to the Plaintiff in connection with the collection of

                        the aforementioned alleged debt.

34.   Upon information and belief, other persons hold the same or similar claims against the

      Defendants, for the Defendants’ failure to notify them of their rights as mandated by 15

      U.S.C. § 1692g, within five (5) days after the initial communications substantially similar

      to those received by the Plaintiff from the Defendants in the collection of consumer debts

      within the State of New York.

35.   As mentioned above, Defendant AEL is a debt collector as that term is defined by 15

      U.S.C. § 1692(a)(6) of the FDCPA.




                                               -5-
36.   Defendant AEL’s principal business purpose is the collection of debts and as such is a

      debt collector as defined under the FDCPA.

37.   In the alternative, American Express Legal regularly collects or attempts to collect,

      directly or indirectly, debts owed or due or asserted to be owed or due to another.

38.   Defendant AMEX, the creditor, used a name that falsely implied that a third party by the

      name of American Express Legal is involved in collecting its debts.

39.   Defendant AMEX pretended to be someone else, and Defendant AMEX used a

      pseudonym or alias.

40.   Defendant AEL is not a separate entity from Defendant AMEX, but rather in the process

      of collecting its own debts.

41.   Section § 1692(a) of the FDCPA states:

          (6) The term "debt collector" means any person who uses any
          instrumentality of interstate commerce or the mails in any business the
          principal purpose of which is the collection of any debts, or who regularly
          collects or attempts to collect, directly or indirectly, debts owed or due or
          asserted to be owed or due another. Notwithstanding the exclusion provided
          by clause (F) of the last sentence of this paragraph, the term includes any
          creditor who, in the process of collecting his own debts, uses any name
          other than his own which would indicate that a third person is collecting
          or attempting to collect such debts. For the purpose of section 1692f(6) of
          this title, such term also includes any person who uses any instrumentality
          of interstate commerce or the mails in any business the principal purpose of
          which is the enforcement of security interests. (emphasis added)

42.   AMEX, the creditor, has used the name “American Express Legal,” a name other than its

      own, thereby indicating that a third party is collecting or attempting to collect such debts.

      See Vincent v. Money Store, 736 F.3d 88, 99 (2d Cir. 2013). ("When a creditor that is

      collecting its own debts hires a third party for the purpose of sending letters that represent

      that the third party is collecting the debts, that is sufficient to show the "use" of a name by

      the creditor other than its own.")




                                                -6-
43.       When the Plaintiff contacted AMEX to discuss his account, he was told that his account

          was placed with American Express Legal and that American Express Legal is a different

          entity then the bank.

44.       AMEX told Plaintiff that he must send all correspondence to AEL since AEL is a different

          company and entity, and not part of AMEX.

45.       AMEX provided the address for AEL as 500 N Franklin Turnpike - P.O Box 278 Ramsey,

          NJ 07446-0275.

46.       Defendants violated 15 U.S.C. §§ 1692(a)(6) for using a name other than their own which

          indicated that a third person was collecting the alleged debt.

47.       As stated above, the Plaintiff received a complaint that was filed against him on October

          11, 2019 in Superior Court of New Jersey, Ocean County

48.       The Plaintiff had contacted AMEX prior to the lawsuit being filed against him, informing

          Defendant AMEX that he no longer resided in the state of New Jersey, and had moved to

          an address in Brooklyn, New York.

49.       Plaintiff notified Defendant AMEX of his new address.

50.       As such, Plaintiff did not reside in Ocean County at the time the lawsuit was filed.

51.       Defendants knew or should have known that Plaintiff’s residence did not create grounds

          for venue in the Superior Court of New Jersey, Ocean County, as alleged in the Summons

          and the Formal Complaint.4



4
  Langendorfer v. Kaufman, 2011 WL 3682775 (S.D. Ohio Aug. 23, 2011). (A complaint alleging a § 1691i venue violation in
the underlying collection litigation was not time-barred, as the court adopted all three alternative bases advanced: the statute of
limitations was triggered upon service of process and not the filing of the suit, the unlawful venue claim was subject to the
continuing violation rule, and the discovery rule applied.), Canady v. Wisenbaker Law Offices, P.C., 372 F. Supp. 2d 1379 (N.D.
Ga. 2005). (The court rejected as a matter of law the attorney collection firm’s bona fide error defense since, once it had acquired
actual knowledge from its process server that it had filed suit in an improper venue, it failed to follow its own internal procedures
that required it to abandon the suit and instead intentionally continued to pursue the collection litigation, obtained a default, and
pursued garnishment.)




                                                                 -7-
52.      Defendant AEL’s service of the said Summons and Complaint upon Plaintiff violates the

         FDCPA because this litigation was commenced in a jurisdiction other than a jurisdiction

         in which the Plaintiff resides, namely, the Superior Court of New Jersey, Ocean County,

         and is therefore a communication in violation of numerous and multiple provisions of the

         FDCPA including but not limited to 15 U.S.C. §§ 1692e, 1692e(2), 1692e(5), 1692e(10),

         1692f, 1692g(b) and 1692i(a)(2).

53.      The summons and Complaint as mentioned above, was served at the Plaintiff’s old New

         Jersey address.

54.      At the time of service, the Plaintiff, Joel Friedman, no longer resided at the address of

         service as stated above.

55.      Joel Friedman was never served with a summons and complaint, either personally, by

         substitute service, or by nail and mail service.

56.      The affidavit of service was therefore fraudulent. See Bowens v. LR Credit 10, LLC, 2011

         U.S. Dist. LEXIS 143737 (W.D.N.Y. Dec. 5, 2011). (The court stated "New York law

         supports a claim of abuse of process where defendants fraudulently served process on a

         debtor to obtain a default judgment. Phillipe v. American Exp. Travel Related Servs. Co.,

         174 A.D.2d 470, 571 N.Y.S.2d 711 (N.Y.App. Div. 1991)."), Bowens v. Mel S. Harris &

         Assocs., LLC, 2008 U.S. Dist. LEXIS 16120, 2008 WL 619162 (W.D.N.Y. Feb. 28,

         2008). (The court stated “ The New York State Appellate Division has previously held

         that allegations of "sewer service"--the fraudulent service of process on a debtor by a

         creditor seeking to obtain default judgment--are sufficient to establish a cause of action

         for abuse of process.)5


5
  Velazquez v. Thompson, 451 F.2d 202, 204 (2d Cir. 1971). ("‘Sewer service’ is an ignominious practice which is not limited to
summary proceedings for the eviction of tenants but is also employed in suits on installment payment contracts for personal




                                                              -8-
57.       Upon information and belief, at all times relevant to this Complaint, Defendants aided and

          abetted the fraud, perjury, breach of official duty and other wrongful acts committed by

          the process servicing company that attempted service upon Joel Friedman in or around

          October of 2019.

58.       Defendants violated 15 U.S.C. §§ 1692d, 1692e, 1692e(2)(A), 1692e(10) and 1692f of the

          FDCPA, by making false and misleading representations, and engaging in unfair and

          abusive practices. Defendants' violations include, but are not limited to:

          A. Producing and filing fraudulent affidavits of service that falsely claim that Plaintiff

               and class members were served with a summons and complaint when in fact they were

               not;

          B. Producing and filing false attorney affirmations stating that service of the summons

               and complaint has been made, when in fact it was not;

          C. Using fraudulent, deceptive, and misleading affidavits and affirmations to obtain

               default judgments against Plaintiff and class members under false pretenses;

59.       As a direct and proximate result of Defendants’ violations of the FDCPA, Plaintiff has

          sustained actual damages in an amount to be proved at trial and is also entitled to statutory

          damages, costs and attorneys' fees.

60.       Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the


property permitting repossession and garnishment, providing a fertile field for the fleecing of the poor and the disadvantaged.”),
Kovalesky v. A.M.C. Associated Merchandising Corp., 551 F. Supp. 544, 546 (S.D.N.Y. 1982). (“‘[S]ewer service’ constitutes
shoddy practice. It delays the process of justice and must be discouraged. This court has discretion to do just that.")15 U.S.C. §
1692a(6)(d); See generally, Sykes v. Mel Harris & Assocs., LLC, 2010 U.S. Dist. LEXIS 137461, 17 (S.D.N.Y. Dec. 29, 2010),
citing Romea v. Heiberger & Assocs., 163 F.3d 111, 117 (2d Cir.1998) (“Thus, process servers whose involvement is merely
‘limited to serving the [debt collection] communication on the consumer – in effect, to being messengers’ – are exempt.”), Sykes
v. Mel Harris & Assocs., LLC, 2010 U.S. Dist. LEXIS 137461, *18 (S.D.N.Y. Dec. 29, 2010), citing Flamm v. Sarner & Assoc.,
P.C., 2002 U.S. Dist. LEXIS 22255, 2002 WL 31618443, at *5 (E.D.Pa. Nov. 6, 2002), Sykes v. Mel Harris & Assocs., LLC,
2010 U.S. Dist. LEXIS 137461, 18 (S.D.N.Y. Dec. 29, 2010), McNall v. Credit Bureau, 689 F. Supp. 2d 1265, 1278 (D. Or.
2010).




                                                               -9-
      Defendants.

61.   Plaintiff suffered actual harm by being the target of the Defendants’ misleading debt

      collection communications.

62.   Defendants violated the Plaintiff’s right not to be the target of misleading debt collection

      communications.

63.   Defendants violated the Plaintiff’s right to a truthful and fair debt collection process.

64.   Defendants used materially false, deceptive, misleading representations and means in its

      attempted collection of Plaintiff’s alleged debt.

65.   Defendants’ communications were designed to cause the debtor to suffer a harmful

      disadvantage in charting a course of action in response to Defendants’ collection efforts.

66.   The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

      their rights, the act enables them to understand, make informed decisions about, and

      participate fully and meaningfully in the debt collection process. The purpose of the

      FDCPA is to provide information that helps consumers to choose intelligently. The

      Defendants’ false representations misled the Plaintiff in a manner that deprived him of his

      right to enjoy these benefits, these materially misleading statements trigger liability under

      section 1692e of the Act.

67.   These deceptive communications additionally violated the FDCPA since they frustrate the

      consumer’s ability to intelligently choose his or her response.

68.   As an actual and proximate result of the acts and omissions of the Defendants, Plaintiff

      has suffered including but not limited to, fear, stress, mental anguish, emotional stress and

      acute embarrassment for which he should be compensated in an amount to be established

      by a jury at trial.




                                               -10-
                                AS AND FOR A CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of himself and the
                             members of a class, as against the Defendants.
69.    Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one (1)

       through sixty-eight (68) as if set forth fully in this cause of action.

70.    This cause of action is brought on behalf of Plaintiff and the members of five classes.

71.    Class A consists of all persons whom Defendants’ records reflect resided in the State of

       New York who communicated with Defendants’ representatives within one year prior to

       the date of the within complaint up to the date of the filing of the complaint; (a) the

       Defendants denied the Plaintiff the right to dispute the debt verbally; and (b) required the

       Plaintiff to dispute the debt in writing; and (c) the Defendants made false statements in

       violation of 15 U.S.C. §§ 1692e(8) and 1692e(10).

72.    Class B consists of all persons whom Defendants’ records reflect resided in the State of

       New York and who received letter communications in the form of a summons and formal

       Complaint; (a) bearing the Defendants’ letterhead in substantially the same form as the

       Complaint received by the Plaintiff in or around December of 2019; (b) the Defendants

       failed to send the Plaintiff the 1692g mandatory disclosures, within five days of the

       Defendants’ initial communication with the Plaintiff; (c) Defendants violated 15 U.S.C.

       §§ 1692e, 1692e(10), 1692e(11), 1692f, and 1692g(a), for Defendant's intentional

       violation of the mandatory disclosure requirements of the FDCPA.

73.    Class C consists of all persons whom Defendants’ records reflect resided in the State of

       New York and who received letter communications in the form of a summons and formal

       Complaint; (a) bearing the Defendants’ letterhead in substantially the same form as the

       Complaint received by the Plaintiff in or around December of 2019; and (b) the Plaintiff




                                                 -11-
      asserts that the Defendants violated 15 U.S.C. §§ 1692(a)(6) for using a name other than

      their own which indicated that a third person was collecting the alleged debt.

74.   Class D consists of all persons whom Defendants’ records reflect resided in the State of

      New York and who received letter communications in the form of a summons and formal

      Complaint; (a) bearing the Defendants’ letterhead in substantially the same form as the

      Complaint received by the Plaintiff in or around December of 2019; and (b) the

      communication was served in a jurisdiction other than a jurisdiction in which the Plaintiff

      resides, in violation of 15 U.S.C. §§ 1692e, 1692e(2), 1692e(5), 1692e(10), 1692f,

      1692g(b) and 1692i(a)(2).

75.   Class E consists of all persons whom Defendants’ records reflect resided in the State of

      New York and who received letter communications in the form of a summons and formal

      Complaint; (a) bearing the Defendants’ letterhead in substantially the same form as the

      Complaint received by the Plaintiff in or around December of 2019; and (b) wherein

      Defendants claimed that their agents had served a summons and complaint upon Plaintiff,

      however, Plaintiff believes that he was never served with a summons and complaint, either

      personally, by substitute service, or by nail and mail service; and (c) the Plaintiff asserts

      that Defendants violated 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(9), 1692e(10),

      1692e(11), 1692e(14), and 1692f, for using a process server who engages in sewer service.

76.   Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

      in this case because:

             A. Based on the fact that a form written and oral communications is at the heart

                 of this litigation, the class is so numerous that joinder of all members is

                 impracticable.




                                              -12-
             B. There are questions of law and fact common to the class and these questions

                 predominate over any questions affecting only individual class members. The

                 principal question presented by this claim is whether the Defendants violated

                 the FDCPA.

             C. The only individual issue is the identification of the consumers who received

                 such communications (i.e. the class members), a matter capable of ministerial

                 determination from the records of Defendants.

             D. The claims of the Plaintiff are typical of those of the class members. All are

                 based on the same facts and legal theories.

             E. The Plaintiff will fairly and adequately represent the class members’ interests.

                 The Plaintiff has retained counsel experienced in bringing class actions and

                 collection-abuse claims. The Plaintiff’s interests are consistent with those of

                 the members of the class.

77.   A class action is superior for the fair and efficient adjudication of the class members’

      claims. Congress specifically envisions class actions as a principal means of enforcing the

      FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

      individuals, whose rights will not be vindicated in the absence of a class action.

      Prosecution of separate actions by individual members of the classes would create the risk

      of inconsistent or varying adjudications resulting in the establishment of inconsistent or

      varying standards for the parties and would not be in the interest of judicial economy.

78.   If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

      pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.




                                              -13-
79.     Collection attempts, such as those made by the Defendants are to be evaluated by the

        objective standard of the hypothetical “least sophisticated consumer.”

                           Violations of the Fair Debt Collection Practices Act

80.     The Defendants’ actions as set forth above in the within complaint violates the Fair Debt

        Collection Practices Act.

81.     Because the Defendants violated the Fair Debt Collection Practices Act, the Plaintiff and

        the members of the class are entitled to damages in accordance with the Fair Debt

        Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in his favor and against the Defendants and award damages as follows:

                A. Statutory damages provided under the FDCPA, 15 U.S.C. § 1692(k);

                B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                    and

                C. Any other relief that this Court deems appropriate and just under the

                    circumstances.

                                    Dated: Woodmere, New York
                                         January 7, 2020

                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.

                                                /s/ Adam J. Fishbein___
                                             Adam J. Fishbein (AF-9508)




                                                   -14-
